UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. _EDCV 20-336-GW (KS) Date: March 4, 2020
Title Carl R. Bedford, III v. Unknown

 

 

Present: The Honorable: Karen L. Stevenson, United States Magistrate Judge

 

 

 

Gay Roberson N/A
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:

Proceedings: (INCHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

On February 19, 2020, Plaintiff, a state prisoner proceeding pro se, filed a civil rights
complaint under 42 U.S.C. § 1983. (Dkt. No. 1.) Plaintiff asserts that prison officials assaulted
him, causing him serious injury, and that they interfered with his attempts to seek legal redress of
the assault. (See id.) However, the handwritten complaint does not clearly identify the cause(s)
of action or the relief sought. As such, it violates Rule 8 of the Federal Rules of Civil Procedure
and is subject to dismissal for failure to state a claim upon which relief can be granted. See FED.
R. Civ. P. 8; United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059
(9th Cir. 2011) (complaint violates Rules 8 if a defendant would have difficulty understanding
and responding to it); see also 28 U.S.C. § 1915A(b) (Congress requires district courts to dismiss
civil rights complaints brought by prisoners if the court determines that the complaint, or any
portion thereof, fails to state a claim upon which relief can be granted).

Also on February 19, 2020, the Court notified Plaintiff that he had failed to pay the filing
fee and had not filed a request to proceed in forma pauperis. (Dkt. No. 2.) More than two weeks
have now passed and Plaintiff has not responded to the Court’s notification. Accordingly,
because Plaintiff has neither paid the filimg fee nor obtained authorization to proceed without
prepayment of the fee, IT IS HEREBY ORDERED that Plaintiff shall show cause, no later
than March 25, 2020, why the action should not be dismissed.

To that end, the Clerk is directed to send Plaintiff a copy of the Central District’s civil
rights complaint form (CV-66) and a copy of the Central District’s form Request to Proceed
Without Prepayment of Filing Fees with Declaration in Support (CV-60P). To discharge this
Order and proceed with his case, Plaintiff must either: (1) pay the $400 filing fee in full; or

 

CV-90 (03/15) Civil Minutes — General Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. _EDCV 20-336-GW (KS) Date: March 4, 2020
Title Carl R. Bedford, III v. Unknown

(2) file the completed forms, and the necessary documentation, with the Court on or before
the March 25, 2020 deadline.

Plaintiff's failure to timely comply with this Order will result in a recommendation
of dismissal of his case.

IT ISSO ORDERED.

Initials of Preparer _ gr

 

CV-90 (03/15) Civil Minutes — General Page 2 of 2
